DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a nehjw ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: gripping device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As disclosed in the instant specification [0021], the gripping device is interpreted as electromagnets, or clamps, suction cups, adhesive pads. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4-6, 9-11, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al (U.S PG Pub 2018/0229406 A1) and Vander Wel et al (U.S PG Pub 2011/0006460 A1) and Kasono (U.S PG Pub 20070164463 A1).
Regarding claim 1, Takano is drawn to the art of molding a fiber-reinforced plastic (Abstract), for use in an aircraft [0002], discloses a deformable mold (27 and core 4) (interpreted as a pressure foot) coupled with an actuating ram (29 & 29a and actuating ram 5 & 5a) (Figure 11 & 1-5; [0157]). Takano discloses a device for compaction/molding/pressing of a composite/laminate (fiber-reinforced plastic) (Abstract; [0001]). Takano discloses a body that houses an actuable ram that applies compressive forces and a pressure foot coupled with the ram that includes a flexible material to cover the laminate while applying compressive forces to the laminate (Figure 11 – see annotated figure 11 below). The deformable mold (27) and the actuating ram (29 & 29a) together are interpreted as the actuable ram and pressure foot. The die 26 is interpreted as the gripping device (clamp) in this instance, whereas the die 25 is interpreted as the body that houses the actuable ram, and the surface of die onto which the pressure foot and laminate are placed is interpreted as the forming tool (see annotated figure 11 below) [0150-0157]. As can be seen from the figures 9-11, the compaction of the pressure foot by the ram (i.e. the deformable mold by the piston) is done after the gripping or placing of the deformable mold and piston with respect to the dies (25 & 26), as the deformable mold (27) is placed on a part of the forming tool (25) and the prepreg/laminate (28) is placed on the deformable mold, thus the deformable is gripped or placed on the forming tool, prior to compaction. Thus, Takano also discloses that the steps of gripping and compacting are sequential steps, and that the gripping device and the pressure foot are capable of acting/operating independently. 
Further, Takano discloses that the force applied by the pressure foot and ram is controlled and that it is less than the gripping force (i.e. the force holding the upper mold and lower mold (1 & 2 – analogous to 25 & 26) together) [0126-0134]. Takano discloses that the upper and lower molds are held by holding means (20), and that even if great force is applied by the piston (5 & 5a – analogous to 29 & 29a) the upper mold (2) does not move upwards and is held or gripped in place, which would mean that the compaction device (i.e. piston and cylinder 5 * 5a in this instance) is also held in place/gripped, thus meaning that the gripping force is more than or equal to the compaction force [0134-0135]. 
Takano also discloses a pipe or port/vent for receiving pressurized fluid for operating the actuable ram [0157]. Takano also discloses that the pressure foot is configured to distribute forces applied by the actuable ram (see figures 3-5 & 11). Further, Takano has discloses the pressure foot being made of flexible material [0152 & 0090]. Takano has also disclosed that the pressure foot can contain an indentation to facilitate flexion of the pressure foot (see figures 3-5 & 11). 

Takano has disclosed the gripping device configured to grip directly to a surface of the forming tool prior to initiating compaction of the laminate (Figure 11). Further, as can be seen from Figure 11 and the ensuring description, the pressure foot is configured to compact the laminate while the gripping device remains activated and is further configured to operate independently of the gripping device. The action of the actuable ram and pressure foot is independent from the gripping device as can be seen from figures 9-11. Takano has not explicitly disclosed a controller, however, Takano does discloses controlling or maintaining equilibrium between the gripping and pressing forces [0126-0135]. The courts have held that automating a manual activity is obvious and a product of ordinary skill, when it does no more than yield predictable results (MPEP 2144.04 (III)). 


    PNG
    media_image1.png
    626
    1022
    media_image1.png
    Greyscale


Further, in the event the applicant disagrees with the interpretation of the gripping device and the forming tool, further prior art guidance is provided by Vander Wel.
Vander Wel, drawn also to the art of formation of composite parts using an electromagnetic press [0003], specifically for aircraft construction [0004], discloses a method and device for compacting a laminate (composite layup) onto a surface of a forming tool, the method comprising: placing the laminate onto the forming tool (lower die and stationary tool) [0078]; disposing a gripping device and body (upper die and first electromagnetic mechanism) over the laminate [0078]; gripping the gripping device to the forming tool ([0012-0015] – Vander Wel has disclosed using the dies being in spaced relation to accept a composite layup and then using electromagnetism, the dies are brought together, i.e. the gripping device gripping to the forming tool) ([0078-0082]; Figures 6-8; Figure 2), compacting the laminate (Figures 6-7; Figures 2-3); and removing the gripping device from the forming tool ([0012-0015] – Vander Wel has disclosed the dies closing and then opening (i.e. closing to apply pressure and then opening, i.e. the gripping device comprising the upper die being removed from the forming tool)) ([0078-0083]; [0055-0062] Figures 6-7; Figures 2-3). Further, Vander Wel also discloses the forming tool (i.e. lower die) being magnetic or comprising electromagnets [0012]. Vander Wel also discloses a pressure foot (mold surface 30) being mechanically coupled to an actuable ram (shafts 20 and actuation mechanism 22) that is used to compact the laminate (Figures 1-2 ; [0056-0058])
It would have been obvious to an ordinarily skilled artisan to have modified the gripping device and body of Takano, as well as the forming tool, being magnetic, and the body being coupled to the forming tool with the gripping device which are electromagnets, as disclosed by Vander Wel, to arrive at the instant invention, in order to be able to obtain a system and method for curing a composite layup that eliminates the need of an autoclave and further that can form composite layups of relatively large size [0010].

Further, in the event the applicant disagrees with the explanation above as pertaining to the controller configured to maintain equilibrium between pressing and gripping forces, Kasono has disclosed this limitation.
Kasono, drawn also to the art of transferring a pattern from a transfer die onto transfer target (i.e. pressing or compacting a transfer target) (Abstract), discloses a pressure foot (transfer die 15) that transfer a target pattern to a target substrate (Figure 1; [0015-0020]), and further discloses the pressure foot comprising a plate (15a), and dampers (25) that enable the transfer die to move downward gradually (i.e. distribute load from application of pressure to the transfer die) [0020]. Thus, Kasono has also disclosed shock absorbers and plate being a part of the pressure foot apparatus. Kasono further discloses that the application of pressure is controlled by a pressure control unit 53 which is controlled by a central processing unit (51). Thus, Kasono discloses controlling pressure (i.e. maintaining equilibrium) in an automated manner using a controller.
It would have been further obvious to an ordinarily skilled artisan before the effective filing date of the instant invention, to have arrived at a controller to maintain equilibrium, between gripping and pressing forces, as the courts have held that automating a manual activity which accomplishes the same result is obvious (MPEP 2144.04 (III)).

Regarding claims 2, 4, 9-11, 15-18, the instant limitations have been disclosed above (see claim 1 rejection above).

Regarding claims 5-6, neither Takano nor Vander Wel disclose the plate and shock absorbers as claimed. However, this limitation is further known from Kasono.
Kasono discloses the pressure foot comprising a plate (15a), and dampers (25) that enable the transfer die to move downward gradually (i.e. distribute load from application of pressure to the transfer die) [0020] (see also claim 1 rejection above).
It would have been obvious to an ordinarily skilled artisan to have modified the apparatus of Takano and Vander Wel, with the plate and shock absorbers as disclosed by Kasono, to arrive at the instant invention, in order to be able to gradually move the transfer die (analogous to pressure foot) downward to distribute load from application of pressure [0020].

Claim(s) 3, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al (U.S PG Pub 2018/0229406 A1) and Vander Wel et al (U.S PG Pub 2011/0006460 A1) and Kasono (U.S PG Pub 20070164463 A1) and Bucheler (DE102014012971A1 - see machine translation attached).
Regarding claim 3, neither Takano, Vander Wel, nor Kasono, have disclosed the electromagnets being rotatable. However, this limitation is known from Bucheler.
Bucheler, is drawn to the art of producing a polymer molded part by compaction in a mold (Abstract; Figures 1-2). Bucheler discloses a fixing device (i.e. analogous to gripping device) that includes magnets/electromagnets that are rotatable and that grip or fix to a forming tool [0018-0020 & 0023]. Bucheler discloses that this allows for manipulation of the magnetic field, i.e. increasing or decreasing or cancelling [0018].
It would have been obvious to an ordinarily skilled artisan to have modified the device of Takano, and Vander Wel, with the electromagnets being rotatable, as this would allow manipulation of magnetic field i.e. to increase or decrease the total magnetic field [0018].

Regarding claims 19-20, the instant limitations of claims 19 and 20 have been disclosed above, with the exception of the electromagnets being rotatable and rotatably coupling. This limitation is known from Bucheler.
Bucheler, is drawn to the art of producing a polymer molded part by compaction in a mold (Abstract; Figures 1-2). Bucheler discloses a fixing device (i.e. analogous to gripping device) that includes magnets/electromagnets that are rotatable and that grip or fix to a forming tool [0018-0020 & 0023]. Bucheler discloses that this allows for manipulation of the magnetic field, i.e. increasing or decreasing or cancelling [0018].
It would have been obvious to an ordinarily skilled artisan to have modified the device of Takano, and Vander Wel, with the electromagnets being rotatable, as this would allow manipulation of magnetic field i.e. to increase or decrease the total magnetic field [0018].

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al (U.S PG Pub 2018/0229406 A1) and Vander Wel et al (U.S PG Pub 2011/0006460 A1) and Kasono (U.S PG Pub 20070164463 A1) and Iglesias (U.S Patent 2675037). 
Regarding claims 7-8, while neither Takano, Vander Wel, nor Kasono have explicitly disclosed a switch i.e. button, it is well-known in the art to use a switch/button to operate a device and make a device move, to apply pressure, in the art of laminating, as disclosed by Iglesias.
Iglesias is drawn to the art of a hydraulic press for laminating (Column 1, lines 1-2), and discloses a switch for operating cylinders to actuate pistons to apply pressure, and that upon opening of a switch, this is accomplished (Column 3, lines 8-24).
It would have been obvious to an ordinarily skilled artisan to have modified the apparatus of Takano, Vander Wel, and Kasono, with the switch for actuating movement of a device (i.e. ram/pressure foot/cylinder), as disclosed by Iglesias, since as such this is a known prior art element, and the courts have held that the combination of prior art elements according to known methods is obvious and yields predictable results (MPEP 2143 I(A)).

Claim(s) 12 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al (U.S PG Pub 2018/0229406 A1) and Vander Wel et al (U.S PG Pub 2011/0006460 A1) and Kasono (U.S PG Pub 20070164463 A1) and Jensen (U.S Patent 5482340).
Regarding claims 12 & 14, neither Takano, Vander Wel, nor Kasono have explicitly disclosed handles for holding by an operator or lights to indicate activation of a device. However, it is known in the art to have handles on a device for maneuverability by an operator, and further to have an indicator light to indicate status of a device, as disclosed by Jensen.
Jensen, drawn also to the art of an overhead mandrel manipulator for handling two composite lay-up mandrels (Abstract), discloses handles (114) that allow an operator to move an arm assembly (20) downward by pulling down on the handles (Column 7, lines 56-67). Jensen further discloses indicator lights that are used to determine and control status of articulating arm assemblies (Column 4, lines 28-45).
It would have been obvious to an ordinarily skilled artisan to have modified the apparatus of Takano, Vander Wel, and Kasono, with the handles, as disclosed by Jensen, to arrive at the instant invention, in order to allow an operator to move the device (Column 7, lines 56-67). Further it would have been obvious to do so, since this is a known prior art element and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).
It would have been further obvious to have modified the apparatus of Takano, Vander Wel, and Kasono, with the indicator lights, as disclosed by Jensen, to arrive at the instant invention, in order to be able to control operation of a device (Column 4, lines 28-45). Further it would have been obvious to do so, since this is a known prior art element and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al (U.S PG Pub 2018/0229406 A1) and Vander Wel et al (U.S PG Pub 2011/0006460 A1) and Kasono (U.S PG Pub 20070164463 A1) and Strange (U.S PG Pub 20170239869A1).
Regarding claim 13, neither Takano, Vander Wel, nor Kasono, have explicitly disclosed a dial for controlling or setting a pressure. However, a dial for setting pressure, is a well-known prior art element, as disclosed by Strange.
Strange, drawn also to the art of a ram extrusion apparatus (Abstract), discloses that an electric panel may be provided for the ram extrusion apparatus with appropriate dials and such related instruments as required to control operative conditions such as pressure and the like and to provide visual indication thereof [0119]. 
It would have been obvious to an ordinarily skilled artisan to have modified the apparatus of Takano, Vander Wel, and Kasono, with the dial for adjusting pressure, as disclosed by Strange, to arrive at the instant invention, in order to be able to control operative conditions such as pressure and to provide visual indication thereof [0119].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S PG Pubs 20140216642A1, 20170348937A1, 20120153531A1, 20170057137A1 (all drawn to laminating and compacting devices and methods), and U.S Patents 3097459A, 6613169B2 (drawn generally to devices with switches and indicator lights).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/           Primary Examiner, Art Unit 1712